Name: 98/586/EC: Commission Decision of 29 September 1998 on the approval of the multiregional single programming document for the conversion of the activities of defence in the areas concerned by Objective 2 in France (notified under document number C(1998) 2787) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: defence;  economic policy;  EU finance;  Europe
 Date Published: 1998-10-20

 Avis juridique important|31998D058698/586/EC: Commission Decision of 29 September 1998 on the approval of the multiregional single programming document for the conversion of the activities of defence in the areas concerned by Objective 2 in France (notified under document number C(1998) 2787) (Only the French text is authentic) Official Journal L 282 , 20/10/1998 P. 0070 - 0072COMMISSION DECISION of 29 September 1998 on the approval of the multiregional single programming document for the conversion of the activities of defence in the areas concerned by Objective 2 in France (notified under document number C(1998) 2787) (Only the French text is authentic) (98/586/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as last amended by Regulation (EC) No 3193/94 (2), and in particular Article 10(1) last subparagraph thereof,After consultation of the Advisory Committee on the Development and Conversion of Regions,Whereas the programming procedure for structural assistance under Objective 2 is defined in Article 9(6) to (10) of Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (3), as last amended by Regulation (EC) No 3193/94; whereas Article 4(3) of Regulation (EEC) No 2052/88 provides that the Commission may contribute to financing technical assistance;Whereas Article 10(1), last subparagraph, of Regulation (EEC) No 4253/88 foresees that the Commission adopts a single decision on the basis of a single programming document submitted by the Member State covering the points referred to in Article 8(3) and the assistance from the Funds referred to in the last subparagraph of Article 14(3);Whereas the French Government has submitted to the Commission on 18 April 1997 the multiregional single programming document for the conversion of the activities of defence in the areas concerned by Objective 2 in France; whereas expenditure under this single programming document is eligible as from that date;Whereas Article 2, second subparagraph, of Commission Regulation (EEC) No 1866/90 of 2 July 1990 on arrangements for using the ecu for the purpose of the budgetary management of the Structural Funds (4), as last amended by Regulation (EC) No 2745/94 (5), stipulates that in the Commission Decisions approving a single programming document, the Community assistance available for the entire period and the annual breakdown thereof shall be set out in ecus at prices for the year in which each decision is taken and shall be subject to indexation; whereas this annual breakdown must be compatible with the progressive increase in the commitment appropriations shown in Annex II to Regulation (EEC) No 2052/88; whereas indexation is based on a single rate per year, corresponding to the rates applied annually to budget appropriations on the basis of the mechanism for the technical adjustment of the financial perspectives;Whereas Article l of Council Regulation (EEC) No 4254/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the European Regional Development Fund (6), as amended by Regulation (EEC) No 2083/93 (7), defines the measures for which the ERDF may provide financial support;Whereas the single programming document has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88;Whereas one measure planned under this single programming document includes the part-financing of an aid scheme which has not yet been approved by the Commission; whereas the financial commitment should be reduced by the amounts corresponding to the said measure until the aid scheme is approved by the Commission;Whereas Article 9(3) of Regulation (EEC) No 4253/88 lays down that Member States shall provide the relevant financial information to the Commission to permit verification of the respect of the principle of additionality; whereas the analysis, in the framework of partnership, of the information provided for by the authorities of France has not yet allowed this verification; whereas payments should therefore be suspended after the first advance provided for in Article 21(2) of the said Regulation until the Commission has verified the respect of additionality;Whereas Article 1 of the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities (8), as last amended by Regulation (EC) No 2444/97 (9), states that the legal commitments entered into for measures extending over more than one financial year must contain a time limit for implementation which must be specified to the recipient in due form when the aid is granted;Whereas Article 20(3) of Regulation (EEC) No 4253/88 provides, subject to available funding, for a single commitment where the Community assistance granted is less than ECU 40 million for the whole programming period;Whereas it is appropriate to mention that this Decision is governed by the provisions on the eligibility of expenditure laid down in the Annex to Commission Decision 97/317/EC of 23 April 1997 modifying the decisions approving the Community support frameworks, the single programming documents and the Community initiatives programmes in respect of France (10);Whereas all the other conditions laid down for the grant of aid from the ERDF have been complied with,HAS ADOPTED THIS DECISION:Article 1 The multiregional single programming document for the conversion of the activities of defence in the areas concerned by Objective 2 in France, covering the period 1 January 1998 to 31 December 1999, is hereby approved.Article 2 The single programming document includes the following essential elements provided for in the second subparagraph of Article 9(9) of Regulation (EEC) No 4253/88:(a) a statement of the main priorities for joint action, their specific quantified objectives, an appraisal of their expected impact and their consistency with economic, social and regional policies in France;the main priorities are:1. development of partnerships with major industrial groups linked to the defence sector;2. reinforcement of the financial structure of SMEs;3. support for the major investment projects;4. conversion of industrial and military waste lands;5. technical assistance;(b) the assistance from the Structural Funds as referred to in Article 4;(c) the detailed provisions for implementing the single programming document comprising:- the procedures for monitoring and evaluation,- the provisions on financial implementation,- the rules for compliance with Community policies;(d) the procedures for verifying additionality;(e) the arrangements for associating the environmental authorities with the implementation of the single programming document;(f) the means available for technical assistance necessary for the preparation, implementation or adaptation of the measures concerned.Article 3 For the purpose of indexation, the annual breakdown of the global maximal allocation foreseen for the assistance from the Structural Funds is as follows:>TABLE>Article 4 The assistance from the ERDF granted to the single programming document amounts to a maximum of ECU 38,360 million.The procedure for granting the financial assistance, including the financial contribution from the Funds to the various priorities and measures, is set out in the financing plan and the detailed implementing provisions which form an integral part of the single programming document.The national financial contribution envisaged, which is approximately ECU 35,40 million for the public sector and ECU 62,57 million for the private sector, may be met in part by Community loans, in particular from the ECSC and the EIB.Article 5 1. The budgetary commitment at the moment of approval of the single programming document refers to the total Community assistance.In accordance with the rules laid down in Article 7, this commitment does not include the amounts relating to the aid scheme not yet approved by the Commission. The corresponding commitment will be made after the approval of the aid scheme concerned.The commitment amounts to ECU 31,360 million.2. Payments subsequent to the first advance provided for in Article 21(2) of Regulation (EEC) No 4253/88 shall be subject to confirmation by the Commission of the respect of the principle of additionality on the basis of the relevant information supplied by the Member State.Article 6 The procedure for the grant of the assistance may be altered subsequently, subject to the availability of funds and the budgetary rules, in the light of adjustments decided according to the procedures laid down in Article 25(5) of Regulation (EEC) No 4253/88.Article 7 This Decision is without prejudice to the Commission's position on the aid scheme in the measure 2.1 'Facilitate access to own resources`. In accordance with Articles 92 and 93 of the Treaty, the aid schemes must be approved by the Commission and hence the financial commitment shall be reduced by the amounts corresponding to the said measure until the aid scheme is approved by the Commission.Article 8 The Community aid concerns expenditure on operations under the single programming document which, in the Member State concerned, are the subject of legally binding commitments and for which the requisite finance has been specifically allocated no later than 31 December 1999.The final date for taking account of expenditure on these measures is 31 December 2001.Article 9 The single programming document shall be implemented in accordance with Community law, and in particular Articles 6, 30, 48, 52 and 59 of the Treaty and the Community Directives on the coordination of procedures for the award of contracts.Article 10 This Decision is governed by the provisions laid down in the Annex to Decision 97/317/EC.Article 11 This Decision is addressed to the French Republic.Done at Brussels, 29 September 1998.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ L 374, 31. 12. 1988, p. 1.(2) OJ L 337, 24. 12. 1994, p. 11.(3) OJ L 185, 15. 7. 1988, p. 9.(4) OJ L 170, 3. 7. 1990, p. 36.(5) OJ L 290, 11. 11. 1994, p. 4.(6) OJ L 374, 31. 12. 1988, p. 15.(7) OJ L 193, 31. 7. 1993, p. 34.(8) OJ L 356, 31. 12. 1977, p. 1.(9) OJ L 340, 11. 12. 1997, p. 1.(10) OJ L 146, 5. 6. 1997, p. 1.